DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This final Office action addresses U.S. reissue application No. 16/241,821 (“821 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Jan. 7, 2019 (“821 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 821 Reissue Application is a reissue application of U.S. Patent No. 9,503,679 (“679 Patent”) titled “DISPLAY APPARATUS.”   The application for the 679 Patent was filed on Mar. 2, 2015 and assigned by the Office US patent application number 14/635,334 (“334 Application”) and issued on Nov. 22, 2016 with claims 1-4 (“Originally Patented Claims”).
On July 14, 2020, the Office mailed a non-final office action (“Jul 2020 Non-Final Office Action”).  On Oct. 14, 2020, Applicant filed a response (“Oct 2020 Response”) to the Jul 2020 Non-Final Office Action.
On Oct. 29, 2020, the Office mailed a final office action (“Oct 2020 Final Office Action”).  On Jan 12, 2021, the Office mailed an advisory action.  On Jan. 26, 2021, Applicant filed a response (“Jan 2021 Response”) and a RCE.
On Mar. 11, 2021, the Office mailed a non-final office action (“Mar 2021 Non-Final Office Action”).  On June 4, 2021, Applicant filed a response (“June 2021 Response”) to the Mar 2021 Non-Final Office Action.

II. OTHER PROCEEDINGS
This section is the same as that in Jul 2020 Non-final Office Action.
ex parte or inter partes), supplemental examinations, or certificates of correction.

III. PRIORITY CLAIMS
This section is the same as that in Jul 2020 Non-final Office Action.
Based upon a review of the instant reissue application and 679 Patent, the Examiner finds that the instant reissue application is a reissue of the 679 Patent filed as 14/635,334 which is a  continuation of application No. 13/730,512, filed on Dec. 28, 2012, now Pat. No. 8,994,773.
The instant reissue application claims foreign priority to following foreign applications:
KR  10-2011-0147195  	December 30, 2011 
KR  10-2011-0147260 	December 30, 2011 
KR  10-2011-0147531  	December 30, 2011 
KR  10-2011-0147854  	December 30, 2011 
KR  10-2011-0147856  	December 30, 2011 
KR  10-2011-0147923  	December 30, 2011 
KR  10-2011-0147924 	December 30, 2011 
KR  10-2011-0147996 	December 31, 2011 
KR  10-2012-0137384  	November 29, 2012 

Copies of the priority documents were in the file of 14/635,334 Application.  However no English translation of the priority documents were provided by the Applicant.
Because the effective filing date of the instant application is not on or after March 16, 2013, the present application is being examined under the pre-AIA  first to invent provisions. 

IV. JUNE 2021 RESPONSE
The June 2021 Response contained, among other things, “REMARKS” (“June 2021 Remarks”), a supplemental reissue application declaration and “AMENDMENTS TO THE CLAIMS” (“June 2021 Claim Amendment”) which amended claim 5. 

V. STATUS OF CLAIMS
	In light of the above: 
Claims 5-8 and 10 are currently pending (“Pending Claims”).
Claims 5-8 and 10 are currently examined (“Examined Claims”).
Claims 1-4, 9 and 11-15 were canceled.
	Regarding the Examined Claims and as a result of this Office action:
Claims 5-8 and 10 are rejected.

VI.  ELECTION/RESTRICTIONS
This application contains claims directed to the following patentably distinct species: 
	I. Species corresponding to Fig. 7, an embodiment of display apparatus.
II. Species corresponding to Fig. 8, a distinct embodiment of display apparatus.
III. Species corresponding to Fig. 9, yet distinct embodiment of display apparatus.
The species are distinct because they have different modes of operations and because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
MPEP 1450 states:
37 CFR 1.176(b) permits the examiner to require restriction in a reissue application between claims newly added in a reissue application and the original 

Where a restriction requirement is made by the examiner, the original patent claims will be held to be constructively elected (except for the limited situation where a disclaimer is filed as discussed in the next paragraph). In the Office action containing the restriction requirement, the examiner should suggest to the applicant that a divisional reissue application directed to the constructively non-elected invention(s) may be filed. The Office action in the reissue application should also (1) provide notification of the restriction requirement, (2) hold the added claims to be constructively non-elected and withdrawn from consideration, (3) treat the original patent claims on the merits, and (4) inform applicant that if the original patent claims are found allowable and no error (other than the failure to present the non-elected claims) is being corrected in the reissue application under examination, and a divisional application has been filed for the non-elected claims, further action in the application will be suspended, pending resolution of the divisional application. The claims to the original patented invention will continue to be examined and the non-elected claims (to any added invention(s)) will be held in abeyance in a withdrawn status. The non-elected claims will only be examined if filed in a divisional reissue application.

Applicant now points to the description for Fig. 8 as support for the amendment of claim 5 in June 2021 Claim Amendment (June 2021 Remarks, pp. 4-5).  Applicant also points to Fig. 9 for support of claim 5 (June 2021 Remarks, pp. 4-5).  Because dependent claims 6-8 recite “active area” and “camera” provided “behind the active area,”  the species of Fig. 8 is constructively elected.
Because Fig. 8 was constructively elected, claims will be examined based on Fig. 8 of the 679 Patent.  Claims directed to other species will not be examined in this reissue proceeding.  This election of species requirement is set forth based on Applicant’s comments and Examiner’s 

VII. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these 
Microphone:  “An electroacoustic transducer that responds to sound waves and delivers essentially equivalent electric waves.” The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.

C.  	35 U.S.C. § 112 6th Paragraph
A second exception to BRI is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 F paragraph. See MPEP § 2181 et seq.  To invoke 35 U.S.C. § 112 6th paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 (I).  If a phrase invokes § 112 6th paragraph, the corresponding structure or materials will also be determined.
The Examiner has reviewed the pending claims of the instant reissue application and concludes that based on the three Prong analysis set forth in MPEP§ 2181 (I), the limitations in the pending claims do not invoke 112 6th paragraph.

VIII. CLAIM OBJECTION
37 CFR 1.171 states:
An application for reissue must contain the same parts required for an application for an original patent, complying with all the rules relating thereto except as otherwise provided, and in addition, must comply with the requirements of the rules relating to reissue applications.

MPEP 714 states:
The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim 

CFR 1.173 (b) states:
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.

Claims 12-15 are objected to under 37 C.F.R. § 1.173 (b).  According to CFR 1.173(b), as interpreted with aid of 37 CFR 1.171 and MPEP § 714, the status of every claim must be indicated.   However, the status of Claims 12-15 are not indicated in the June 2021 Claim Amendment.  Appropriate correction is required.

IX. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


A. 	Claim 5-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathew (US Patent Pub. 2010/0315570) in view of Kim (US 2002/0080566) and Girish et al (US Patent Pub 2004/0257431, Girish).
Regarding claim 5, Mathew teaches a display apparatus comprising: 

a display panel including an active area for displaying an image and installed in the main body (Figs. 6-9 show a display panel installed in the main body, see also Fig. 1; the layers 70 and 76 and 88 are part of display panel); and 
a video call unit placed behind the display panel (Figs. 8-9, paras [0055]-[0056], see also Figs. 6-7 and para [0059], a camera is part of a video call unit, in Fig. 8, the camera is located behind the display panel), 
wherein the video call unit includes a camera or a microphone (Figs. 8-9, paras [0055]-[0056]), and 
wherein the display panel comprises a through-hole corresponding to the video call unit that exposes a front surface of the video call unit through which light and sound are transmitted to the video call unit (Figs. 7-9, paras [0054]-[0056], a hole is formed at a position corresponding to video call unit including the camera or the microphone and through the hole, light and sound are transmitted to the camera and/or microphone; especially Fig. 8 and para [0056] which indicates a through hole through which light and sound are transmitted to the video call unit.  Para [0056] says the device 102 can be camera or microphone which indicates that light and sound are transmitted to device 102.  The surface of the device 102 facing up can be regarded as the front surface which is exposed).
However Mathew does not expressly disclose wherein a video call unit includes both a camera and a microphone.  In other words, Mathew teaches the video call unit can be a camera or a microphone but fails to disclose an integrated camera with a microphone.

[0041] Although the preferred embodiment of the present invention has been described with respect to a displaying apparatus with an LCD panel, the present invention can be employed in a variety of displaying apparatus, such as a CRT monitor, etc. Also, although the external signal input unit has been described with an example of a microphone receiving the audio signal from the outside, a microphone camera can be used as the external signal input unit.

-paragraph [0041] of Kim, emphasis added.
In the same field of providing video conferencing apparatus and method, Girish discloses:
[0064] The advantages of the invention are numerous. Different embodiments or implementations may have one or more of the following advantages. One advantage of the invention is that the audio and video components are integrated into a single unit. As should be appreciated, multiple devices clutter the desktop, take up much needed connector space and add cost to the system. Another advantage of the invention is that an indicator is hard-wired to the audio and/or video components rather than being software controlled. As a result, users are provided with correct information concerning when data capture events are being performed, i.e., the information cannot be manipulated. Another advantage of the invention is that audio and/or video components include user controls thereon. In conventional video conferencing systems, a user can only control the system through the host device (e.g., computer) as for example via conferencing software running thereon. There are no switches on the audio or video components for performing control function such as pausing data transmissions or activating the conferencing system. Because the peripheral devices are slaves, they only respond to requests from the host device, they do not initiate requests to the host device.

Girish discloses the advantage of integrating microphone with a camera as being not cluttering a desktop or a displaying devices and thus compact and also cost effective or efficient.   Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 679 Patent, to integrate the camera of Mathew with the microphone of Mathew so that one 
MPEP 2144.V.B states:
B. Making Integral
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).

	Kim teaches a microphone camera which integrates a camera and a microphone for use in a display device (paragraph [0041] of Kim).  Further, a microphone camera is known in the art at the time of the invention of the 679 Patent.  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 679 Patent, to integrate the camera of Mathew with the microphone of Mathew so that one video call unit includes a camera and a microphone as it is done in Kim for compactness of the display apparatus/device.
	Further, the combination of Mathew and Kim is supported by KSR Rationale (B) Simple substitution of one known element for another to obtain predictable results because substituting the camera of Mathew by the microphone camera of Kim will obtain predictable results.



Regarding claims 7 and 8, Mathew and Kim and Girish teach the display apparatus according to claim 6, wherein the camera is installed at an upper portion of the active area of the display panel and wherein the camera is installed substantially at a midpoint between opposing side edges of the active area of the display panel (Kim, Figs. 1-3; see also Fig. 9 of the 679 Patent).
It is desirable to locate the camera at a location that is better to take picture of the user of the computer.  Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 679 Patent, to install the camera in the upper portion of the active area of the display panel in the display apparatus of Mathew as it is done in Kim.
The combination of Mathew with Kim is also supported by KSR rationale (A) Combining prior art elements according to known methods to yield predictable results because installing the camera of Mathew in the upper and middle portion of the active area in the display panel of Mathew as it is done in Kim will yield predictable results.

Regarding claim 10, Mathew and Kim and Girish teach the display apparatus according to claim 5, further comprising: a circuit board for control of the camera; and a cable to connect the camera and the circuit board to each other (Mathew, 102 and 108 in Fig. 8, see also Figs. 9-11, para [0059]; Kim, 41 in Fig. 2, Girish Figs. 5-9 and associated descriptions).  
X.  RESPONSE TO ARGUMENTS
A.	Election of species
	Applicant argued that the claim 5 reads on both of the embodiments of Figs. 8 and 9 and election of species should not be restricted to the embodiment of Fig. 9 (June 2021 Remarks, pp. 4-5).
	Because the dependent claims of claim 5, i.e., 
6. (New) The display apparatus according to claim 5, wherein the camera is provided behind the active area of the display panel.

7. (New) The display apparatus according to claim 6, wherein the camera is installed at an upper portion of the active area of the display panel.

8. (New) The display apparatus according to claim 7, wherein the camera is installed substantially at a midpoint between opposing side edges of the active area of the display panel.

	Claims 6-8 recite “active area” and “camera is provided behind the active area of the display panel.”  It appears that only Fig. 8 provides support for these claims and therefore, the species of Fig. 8 is constructively elected because in Fig. 9, the video call unit is housed in the rim area.

B.	35 USC 251 defective reissue declaration and oath
	The rejection under 35 USC 251 has been overcome in view of the June 2021 Supplemental reissue declaration filed and is hereby withdrawn.   

C.	Claim objection
	Applicant argues that claims 12-15 are never pending in the current proceeding (June 2021 Remarks, p. 6).  


C.	Rejection under 35 USC 103

    PNG
    media_image1.png
    379
    579
    media_image1.png
    Greyscale

-Fig. 8 of Mathew.

	Applicant argues:

… Figures 8 and 9 of Mathew concerns embodiments in which sound is blocked from being transmitted to the electronic component (102). …
Applicant respectfully Mathew fails to suggest “a through-hole corresponding to the video call unit that exposes a front surface of the video call unit, through which light and sound are transmitted to the video call unit.” This is because the structures in Figures 8 and 9 of Mathew do not expose the front surface of the electronic component (102)—“camera, a proximity sensor, an ambient light sensor, an antenna, a microphone, a speaker, a digital data port, an audio jack or other analog port, a button, a touch sensor, etc.” (Mathew at ¶ 56)—to light and sound. Instead, Mathew discloses in Figure 8 “[t]o prevent interference with camera 102 (or other electronic component 102), it may be desirable omit black ink in the region above opening 100.” Mathew at  ¶ 57. Thus, there is no exposure of the front surface of the electronic component (102) in Figure 8 owing to the plastic layer (86) in the opening (87). Similarly, Mathew discloses in Figure 9 


--June 2021 Remarks, pp. 6-7.

Applicant is arguing that Mathew does not expose the front surface of the video call unit because of the plastic layer 86.  
First of all, it is not clear that opening 100 still has the layer 86 in Fig. 8 of Mathew.  Second, even if layer 86 exists in the opening 100, the front surface of the video call unit is still exposed because one can see the camera or the microphone through the plastic layer, and lights or sound can still be transmitted through 100 to the camera or microphone.  Therefore Mathew can still meet the amended limitation.
[0054] With arrangements of the type shown in FIG. 7, housing 26 may have housing walls that form a substantially planar rear portion with a substantially planar exterior rear surface. In the example of FIG. 7, this is shown by planar rear portion 26B. Portions of the housing sidewalls may also protrude vertically upward (in the orientation of FIG. 7). For example, at least some of housing wall portions 26A around the periphery of housing 26 may extend vertically upward in direction 99. At the uppermost portion of peripheral housing walls 26A, housing wall 26A may be provided with a flat horizontal upper surface 101 that supports the overhanging lower surface of color filter layer 70 and/or thin-film transistor substrate layer 76 (with optional intervening gasket 66). Because the outermost edge of display module 82 (i.e., the leftmost edges of layers 70 and 76) are laterally (horizontally) aligned with the outermost edge portions of housing walls 26A along vertical axis 98, the display module may have the appearance of being borderless. This configuration also allows the active region of the display to be extended close to the outer edge of housing 26. 
[0055] Electronic device may contain electrical components such as integrated circuits, antennas, and cameras, etc. Traces may be formed on the underside of thin-film transistor layer 76 (i.e., the opposite surface of layer 76 from the surface on which the thin-film transistors are formed). These traces may be used to help route signals to and from the electrical components. Openings may also be formed in the layers of display module 82 to accommodate components. For example, a vertical hole may be formed through color filter layer 82 and thin-film transistor layer 76. This hole may be used to receive light for a 
[0056] FIG. 8 is a cross-sectional side view of a display module that incorporates features such as these. As shown in FIG. 8, display module 82 may have color filter glass 70 and thin-film transistor glass layer 76. Upper polarizer 68 may be located above color filter glass 70. Lower polarizer 78 may be located below thin-film transistor glass layer 76. A cylindrical hole or other suitable opening such as opening 100 may be formed through color filter glass 70 and thin-film transistor glass layer 76. This hole may be used to accommodate electrical component 102. Electronic component 102 may be a camera, a proximity sensor, an ambient light sensor, an antenna, a speaker, a digital data port, an audio jack or other analog port, a button, a touch sensor, etc. Arrangements in which component 102 is a camera are sometimes described herein as an example. 

	-paragraphs [0054]-[0056], Mathew, emphasis added.

	Applicant further argues:
…This is because the configurations of Mathew provide the transparent portions of protection of underlying components (see e.g., Mathew at ¶ 44 describing anti-scratch coatings), thereby mitigating sound transmission. Accordingly, the artisan of ordinary skill would not have understood the configurations in Figures 8 and 9 of Mathew to have suggested the “through-hole” recited in claim 5, as omitted the layers (70, 76, 86) in the opening (87) would have obviated the protection to underlying components contemplated by Mathew. …


-June 2021 Remarks, p. 8.

The Examiner disagrees.  Because the embodiment of Fig. 8 of Mathew specifically discloses the device 102 can be microphone (para [0056]), sound can be transmitted to device 102 by the through hole 100.  As explained above, it is not clear whether layer 86 still exists in Fig. 8 of Mathew.  Even if it exists, it will not block sound for the microphone.  An ordinary skills in the art would also able to either remove or keep layer 86 for the purpose of accommodating a microphone in the embodiment of Fig. 8 of Mathew.
Other arguments are based on the above arguments and therefore the rejection under 35 USC 103 has not been overcome.

XI. CONCLUSION
A. 	Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

B.	Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

C.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.

D.	 Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Yuzhen Ge/
Primary Examiner, Art Unit 3992


Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the instant patent, or in the prior art.